UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4206



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


VALENTIN VILLARREAL, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-03-76)


Submitted:   May 22, 2006                  Decided:   June 14, 2006


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard A. Culler, CULLER & CULLER, P.A., Charlotte, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, D. Scott Broyles, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Valentin Villarreal, Jr., was convicted by a jury of one

count of conspiracy to possess with intent to distribute marijuana

and one count of possession with intent to distribute marijuana, in

violation   of    21    U.S.C.   §§    841,    846   (2000).      Villarreal    was

sentenced by the district court to 135 months’ imprisonment.                    We

find no error and affirm Villarreal’s convictions.

            Villarreal first contends that the district court abused

its discretion in denying his motion to suppress documents untimely

produced by the Government.           We review a district court’s decision

to   sanction    a     party   for    discovery      violations   for   abuse   of

discretion.      See United States v. Hastings, 126 F.3d 310, 316 (4th

Cir. 1997).

      In determining a suitable and effective sanction, a court
      must weigh the reasons for the government’s delay and
      whether it acted intentionally or in bad faith; the
      degree of prejudice, if any, suffered by the defendant;
      and whether any less severe sanction will remedy the
      prejudice and the wrongdoing of the government.

Id. at 317.     In light of these factors, we agree with the district

court that suppression of the documents would have been too severe

a sanction for the Government’s error.               We therefore find no abuse

of discretion in the court’s offering Villarreal a continuance as

an appropriate sanction.

            Next, Villarreal contends the district court improperly

admitted expert testimony from a law enforcement officer regarding

the nature of notations on documents admitted at trial.                 We review

                                       - 2 -
a district court’s decision to admit expert testimony for abuse of

discretion.      Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152

(1999).    Before allowing expert testimony, the district court must

determine that the testimony is both reliable and relevant; that

is, that the testimony is scientifically valid and that it will

assist the trier of fact in understanding or determining a fact in

issue in the case.     See Daubert v. Merrell Dow Pharms., Inc., 509

U.S. 579, 592-93 (1993).         This court has “repeatedly upheld the

admission of law enforcement officers’ expert opinion testimony in

drug trafficking cases.” United States v. Gastiaburo, 16 F.3d 582,

589 (4th Cir. 1994).     Therefore, because the manner in which drug

dealers record transactions is not a fact commonly known to a jury,

and expert testimony helping the jury understand drug quantity is

relevant   to   the   offense,   we    find   no   abuse   of   discretion   in

admission of the expert testimony.

            Villarreal’s final contention is that the evidence was

insufficient to support his conspiracy conviction. To determine if

there was sufficient evidence to support a conviction, we consider

whether, taking the evidence in the light most favorable to the

Government,     substantial   evidence    supports    the   jury's   verdict.

Glasser v. United States, 315 U.S. 60, 80 (1942).               We review both

direct and circumstantial evidence, and permit the “government the

benefit of all reasonable inferences from the facts proven to those

sought to be established.”        United States v. Tresvant, 677 F.2d


                                      - 3 -
1018, 1021 (4th Cir. 1982).       Witness credibility is solely within

the province of the jury, and this court will not reassess the

credibility of testimony.       See United States v. Saunders, 886 F.2d

56, 60 (4th Cir. 1989).

           To prove conspiracy to distribute a controlled substance,

the Government must establish that: (1) two or more persons agreed

to   distribute    the   substance;   (2)    the   defendant    knew    of   the

conspiracy; and (3) the defendant knowingly and voluntarily became

part of the conspiracy.       United States v. Burgos, 94 F.3d 849, 857

(4th Cir. 1996) (en banc).            A defendant may be convicted of

conspiracy without knowing all the conspiracy’s details, so long as

he joins the conspiracy understanding its unlawful nature and

willfully joins in the plan on at least one occasion.               Id. at 858.

Construing   the   evidence    admitted     at   trial   in   the   light    most

favorable to the Government, we find it sufficient to support the

jury’s verdict.

           Accordingly, we affirm Villarreal’s convictions.                   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                   - 4 -